Citation Nr: 0121397	
Decision Date: 08/23/01    Archive Date: 08/29/01

DOCKET NO.  01-05 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a disability manifested 
by loss of balance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from July 1975 to June 1979 
and from June 1980 to September 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Cleveland, Ohio 
(RO), which denied the benefit sought on appeal.   


REMAND

The veteran maintains that he has a disability manifested by 
loss of balance that is related to service.  The statement of 
the case of September 2000 indicated that the claim for 
service connection for loss of balance was not well grounded. 
See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998).  A subsequent supplemental 
statement of the case in June 2001 indicated that the claim 
was denied because there was no objective evidence of record 
of a disability that was the cause of the symptoms of loss of 
balance. 

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  Because of the 
change in the law brought about by the VCAA, a remand in this 
case is required for compliance with the notice and duty to 
assist provisions contained in the new law. 

The veteran served on active duty from July 1975 to June 1979 
and from June 1980 to September 1999.  He had enlisted 
service until December 1990.  Thereafter, he served as a 
Warrant Officer.  Review of his separation documents reflect 
that his military occupational specialties included 
infantryman, armor crewman, and unit supply specialist.  
These documents also show that the veteran received an 
infantryman badge and various parachutist badges.  The nature 
of the veteran's extended service requires a presumption that 
he had exposure to noise, acoustic trauma and possible head 
injury during parachuting activity.  

The veteran's service medical records show treatment 
throughout the 1990's for bilateral sensorineural hearing 
loss (SNHL).  In February 1991 this disability was assessed 
as very steeply sloping, severe SNHL in the right ear and a 
severe to profound SNHL in the left ear.  During a November 
1995 audiology evaluation the veteran complained of constant 
tinnitus in both ears and occasional dizziness when he stood 
up too fast and after physical training.  No assessment as to 
dizziness was made at that time.  At a July 1998 audiological 
examination the veteran complained that he had recent 
problems with equilibrium.  

The report of a September 1998 consultation shows that the 
veteran reported that prior to the invasion of Grenada, he 
had been involved in live fire exercises in which he did not 
wear hearing protection.  He stated that at that time he 
became nearly deaf during episodes which lasted several days 
before slowly improving.  This resulted in a permanent 
hearing loss for which he was fitted with hearing aids in 
1991.  He also reported a history of head trauma on several 
occasions associated with his parachute jumps, which resulted 
on at least one occasion in his being knocked out.  He 
reported a recent sensation of imbalance without symptoms of 
vertigo, which was prominent when indoors.  On examination, 
the tympanogram and external auditory canals were normal 
bilaterally.  The cranial nerves 2 to 12 were intact.  The 
assessment noted that the sensation of imbalance did not seem 
to be inner ear related.

A February 1999 army hospital report noted complaints that 
his balance problems were worse in tight places (narrow 
halls, stairwells), with no spinning sensation.  The veteran 
reported that he had fallen on a few occasions, and he 
further described related symptoms.  He recalled two closed 
head injuries while parachuting which had resulted in loss of 
consciousness.  He indicated that the loss of balance 
symptoms had been present for 7 or 8 years.  After 
examination, the impression included hearing loss (SNHL) 
likely secondary to noise exposure; tinnitus secondary to the 
SNHL; and imbalance, which the examiner doubted was inner ear 
related.  A listing of major problems in February 1999 noted 
a chronic imbalance since about 1991 or 1992.   

At a March 1999 examination the veteran reported complaints 
including dizziness for 8 to 10 years, recurrent headaches 
since a closed head injury in 1988, and hearing loss since 
1992, after exposure to loud noises.  The veteran reported 
that he had had over 100 jumps while with the airborne 
infantry, and had been exposed to acoustic trauma from 
explosives.  No objective finding of an imbalance disorder 
was made at that time.

An April 1999 MRI noted that there was no evidence of a CP 
angle cistern mass and no abnormality of the eighth cranial 
nerves was detected.  The impression was that there was no 
abnormality detected on screening brain MRI or MRI of the 
orbits or region of the eighth cranial nerves. 

A review of the post-service record discloses that 
comprehensive VA medical examinations for several claimed 
disabilities were conducted in November 1999.  At that time a 
VA audiological examination recorded complaints and findings 
regarding hearing loss and tinnitus.  Review of the November 
1999 VA examination reports reveals that while the veteran's 
hearing loss and tinnitus disorders were evaluated, 
examination for loss of balance symptomatology was not 
performed and the claimed disability manifested by loss of 
balance was not addressed.  The examiner was not furnished 
with the claims file for review.  In short, no VA examiner 
has been requested to provide an opinion as to a diagnosis of 
a disorder manifested by a loss of balance. 

Service connection has been established for several 
disabilities.  He has sensorineural hearing loss which is 
rated as 20 percent disabling and tinnitus, rated at 10 
percent.  He also has a vision disorder, right superior 
quadranopsia of the central visual field, which is rated as 
noncompensable.  Arthritic changes of the lumbar spine and 
the knees are each rated at 10 percent.  Orthopedic problems 
of the right elbow and right hand have been recognized, but 
not rated as compensable.  

Given his multiple medical problems, and the numerous in-
service complaints of imbalance symptomatology, the Board 
finds that a contemporaneous specialized examination is 
warranted to determine whether loss of balance symptomatology 
complained of and noted during service is present and is the 
manifestation of a current chronic disability.

The VCAA did not change the basic requirements for 
establishing service connection.  A veteran seeking 
disability benefits must generally establish: (1) status as a 
veteran; (2) the existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) the 
degree of the disability; and (5) the effective date of his 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Post-service symptomatology may also be considered; 
however, a medical opinion may still be required to establish 
service connection.  See Savage v. Gober, 10 Vet. App. 488 
(1997); 38 C.F.R. § 3.303(b) (2000).

As noted above, the VCAA removed the requirement for a 
claimant to submit a well-grounded claim; and passed into law 
a heightened duty by VA to assist claimants in the 
development of their claims.  The provisions of the VCAA are 
applicable to this case.  Although there is no competent 
medical evidence to relate a present disability manifested by 
loss of balance to service, under VCAA, VA has an obligation 
to further assist the veteran.  

VCAA provides that in the case of a claim for disability 
compensation, the assistance provided the veteran shall 
include providing a medical examination or obtaining a 
medical opinion when such opinion is necessary to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A(d)(1) (West 
Supp. 2001).  That section further provides that VA shall 
treat an examination or opinion as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the veteran) contains competent 
evidence that the veteran has a current disability or 
persistent or recurrent symptoms of disability, and indicates 
that the disability or symptoms may be associated with the 
veteran's active duty service, but does not contain 
sufficient medical evidence to make a decision on the claim.  

In this case, there is evidence of recurrent symptoms of loss 
of balance during service, as described above, including 
fairly recently in-service medical records of treatment.  
However, what is needed to resolve the appeal, but was not 
addressed in the November 1999 VA examination, is a medical 
opinion as to whether there is sufficient medical evidence of 
a current disability for which there is a nexus with service, 
or a proximate and causal relationship to a recognized 
service connected disability.

Therefore, under VCAA, to fulfill the statutory duty to 
assist, VA must provide the veteran a thorough and 
contemporaneous medical examination to determine the extent 
of any disability manifested by loss of balance, and to 
obtain an opinion as to the etiology or origin of any such 
diagnosed disorder.  This examination must take into account 
the records of prior medical treatment, so that the 
evaluation of the claimed disability will be fully informed.  
Green v. Derwinski, 1 Vet. App. 121 (1991).  

In this regard, the Board notes that although the veteran's 
service was from July 1975 to June 1979 and from June 1980 to 
September 1999, the currently available service medical 
records do not contain records prior to the late 1980's.  As 
records of early acoustic or head trauma may be pertinent to 
this claim, a further search for early medical records may be 
fruitful.  There may also be additional post-service 
treatment records, since the veteran has reported a worsening 
of his dizziness since his last examination.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

1.  The RO should once again request 
additional service medical records from 
the National Personnel Records Center 
(NPRC).  In this regard, the request 
should specifically note that the veteran 
had multiple periods of active service 
going back to 1975, and that he served in 
the Army in an enlisted status and as a 
warrant officer.  

2.  The RO should furnish the veteran 
with release forms and request that he 
provide the dates of treatment, and names 
and addresses of any physicians or 
medical facilities which treated him 
since discharge from service for the 
claimed loss of balance symptomatology.  
The RO should then obtain copies of 
pertinent treatment from the named 
physicians or medical facilities.  In any 
event, the RO should obtain copies of all 
clinical records pertaining to treatment 
of the veteran at any VA medical 
facility.

3.  Thereafter, the RO should make 
arrangements for an appropriate 
examination, by an otolaryngologist if 
feasible, to determine the nature and 
etiology of the veteran's claimed 
disability manifested by loss of balance.  
The examiner should determine whether 
there is any present disability 
manifested by loss of balance 
symptomatology.  If such disability is 
diagnosed, the examiner should determine 
whether the diagnosed disability is 
etiologically related to the veteran's 
military service, including as related to 
any exposure to noise from gunfire, head 
injury, infection or other disorder or 
incident during service.  All tests and 
studies deemed necessary should be 
performed, and all findings should be 
recorded in detail.  The claims folder 
should be made available to the examiner, 
and the examiner should review the 
appellant's records.  Any and all 
opinions expressed should be accompanied 
by a complete rationale.  

4.  The RO should then re-adjudicate the 
veteran's claim for service connection 
for a disability manifested by loss of 
balance.  If the decision remains adverse 
to the veteran, he and his representative 
should be furnished with a supplemental 
statement of the case and should be 
afforded the applicable time period in 
which to respond.

When the above actions have been completed, the case should 
be returned to the Board for appellate review, if 
appropriate.  No action is required of the appellant unless 
and until he receives further notice.  The purpose of this 
remand is to procure clarifying data, and to provide due 
process.  The Board intimates no opinion, either legal or 
factual, as to the ultimate determination warranted in this 
case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




